Title: From Alexander Hamilton to Charles Lee, 13 September 1791
From: Hamilton, Alexander
To: Lee, Charles


Treasury DepartmentSeptr. 13. 1791
Sir,
As it is possible The President of the United States may have occasion for some Money in Alexandria, you will retain for his own use one thousand Dollars. The receipt of any of the Gentlemen of his family for such part of the said sum as he may desire, when transmitted to this office will be duly covered with a warrant.
I am,   Sir,   Your obedt Servant
A Hamilton Charles Lee EsquireCollectorAlexandria
